 1.

  Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 1 of 14 PageID# 31

                                                                                                 FILED
                                                                                            IN OPEN COURT

                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                    EASTERN DISTRICT OF VIRGINIA                           JUN 1 7 ^19

                                               Norfolk Division                       CLERK, U.S. DISTRICT COURT
                                                                                            NORFOLK. VA
      UNITED STATES OF AMERICA


                                                          CRIMINAL NO.2:19CR87


^J^IKEL MANTHEY
                     Defendant.


                                             PLEA AGREEMENT


              G.Zachary Tenvilliger, United States Attorney for the Eastern District of Virginia; David

      A. Layne, Special Assistant United States Attorney; the defendant, Mikel Manthey; and the

      defendant's counsel have entered into an agreement pursuant to Rule 11(c)(1)(B)ofthe Federal

      Rules of Criminal Procedure. The terms ofthe agreement are as follows;

            1.       Offense and Maximum Penalties


             The defendant agrees to waive indictment and plead guilty to a single count criminal

      information charging the defendant with Conspiracy to Commit an Offense against the United

      States, in violation of Title 18, United States Code, Section 371. The maximum penalties for this

      offense are a maximum term offive(5) years of imprisonment, a fine of$250,000,full

      restitution, forfeiture of assets as outlined below, special assessment pursuant to 18 U.S.C.

      § 3013, and a maximum supervised release term ofthree(3) years. The defendant understands

      that this supervised release term is in addition to any prison term the defendant may receive, and

      that a violation ofa term of supervised release could result in the defendant being returned to

      prison for the full term of supervised release.

             2.      Factual Basis for the Plea
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 2 of 14 PageID# 32



         The defendant will plead guilty because the defendant is in fact guilty ofthe charged

 offense. The defendant admits the facts set forth in the statement offacts filed with this plea

 agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

 doubt. The statement of facts, which is hereby incorporated into this plea agreement, constitutes

 a stipulation offacts for purposes of Section IB1.2(c) ofthe Sentencing Guidelines.

        3.      Assistance and Advice of Counsel

        The defendant is satisfied that the defendant's attorney has rendered effective assistance.

 The defendant understands that by entering into this agreement, defendant surrenders certain

 rights as provided in this agreement. The defendant imderstands that the rights of criminal

 defendants include the following:

                a.     the right to plead not guilty and to persist in that plea;

                b.     the right to a jury trial;

                c.     the right to be represented by counsel- and if necessary have the court

                       appoint counsel- at trial and at every other stage ofthe proceedings; and

                d.     the right at trial to confront and cross-examine adverse witnesses, to be

                       protected from compelled self-incrimination, to testify and present

                       evidence, and to compel the attendance of witnesses.

        4.     Role of the Court and the Probation Office

        The defendant understands that the Court hasjurisdiction and authority to impose any

 sentence within the statutory maximum described above but that the Court will determine the

 defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

 that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

 range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 3 of 14 PageID# 33



 may have received from the defendant's counsel, the United States, or the Probation Office, is a

 prediction, not a promise, and is not binding on the United States, the Probation Office, or the

 Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker, 543

 U.S. 220(2005),the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

 impose a sentence above or below the advisory sentencing range, subject only to review by

 higher courts for reasonableness. The United States makes no promise or representation

 concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

 plea based upon the actual sentence.

          Further, in accordance with Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,

 the United States agrees not to recommend a sentence including a period of incarceration in

 excess of 18 months. The United States and the defendant have not agreed on any further

 sentencing issues, whether related to the Sentencing Guidelines or otherwise, other than those

 listed above or elsewhere in this plea agreement. Any stipulation on a Guideline provision does

 not limit the parties' arguments as to 18 U.S.C. § 3553(a).

          The United States and the defendant agree that the defendant has assisted the government

 in the investigation and prosecution ofthe defendant's own misconduct by timely notifying

 authorities ofthe defendant's intention to enter a plea of guilty, thereby permitting the

 government to avoid preparing for trial and permitting the government and the Court to allocate

 their resources efficiently. Ifthe defendant qualifies for a two-level decrease in offense level

 pursuant to U.S.S.G. § 3E1.1(a) and the offense level prior to the operation ofthat section is a

 level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3El.l(b), a motion prior

 to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

 level.
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 4 of 14 PageID# 34



         5.     Waiver of Appeal,FOIA and Privacy Act Rights

         The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

 appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal

 the conviction and any sentence within the statutory maximum described above(or the manner in

 which that sentence was determined)on the grounds set forth in 18 U.S.C. § 3742 or on any

 ground whatsoever other than an ineffective assistance ofcoimsel claim that is cognizable on

 direct appeal, in exchange for the concessions made by the United States in this plea agreement.

 This agreement does not affect the rights or obligations ofthe United States as set forth in 18

 U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

 representative, to request or receive from any department or agency ofthe United States any

 records pertaining to the investigation or prosecution ofthis case, including without limitation

 any records that may be sought under the Freedom ofInformation Act, 5 U.S.C. § 552, or the

 Privacy Act, 5 U.S.C. § 552a.

        6.      Special Assessment

        Before sentencing in this case, the defendant agrees to pay a mandatory special

 assessment of$100 per count ofconviction.

        7.      Payment of Monetary Penalties

        The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

 monetary penalties are imposed by the Court will be due immediately and subject to immediate

 enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

 ofa request,the defendant agrees to provide all ofthe defendant's financial information to the

 United States and the Probation Office and,if requested, to participate in a pre-sentencing

 debtor's examination and/or complete a financial statement under penalty of perjury. Ifthe
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 5 of 14 PageID# 35



 Court imposes a schedule of payments,the defendant understands that the schedule ofpayments

 is merely a minimum schedule ofpayments and not the only method, nor a limitation on the

 methods, available to the United States to enforce the judgment. Until restitution is paid in full,

 the defendant will be referred to the Treasury Offset Program so that any federal payment or

 transfer of returned property to the defendant will be offset and applied to pay the defendant's

 unpaid restitution. If the defendant is incarcerated, the defendant agrees to voluntarily

 participate in the Bureau ofPrisons' Inmate Financial Responsibility Program,regardless of

 whether the Court specifically directs participation or imposes a schedule of payments.

         8.     Restitution


         Defendant agrees that restitution is mandatory pursuant to 18 U.S.C. § 3663A.

 Defendant agrees to the entry of a Restitution Order for the full amount ofthe victims' losses.

 Pursuant to 18 U.S.C. § 3663A(c)(2), the defendant agrees that an offense listed in §

 3663A(c)(l) gave rise to this plea agreement and as such, victims ofthe conduct described in the

 charging instrument, statement offacts or any related or similar conduct shall be entitled to

 restitution.


         The parties acknowledge that determination ofthe identities, addresses and loss amounts

 for all victims in this matter is a complicated and time-consuming process. To that end,

 defendant agrees, pursuant to 18 U.S.C. § 3664(d)(5), that the court may defer the imposition of

 restitution until after the sentencing; however, defendant specifically waives the 90 day provision

 found at 18 U.S.C. § 3664(d)(5) and consents to the entry of any orders pertaining to restitution

 after sentencing without limitation.

        9.      Immunity from Further Prosecution in this District
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 6 of 14 PageID# 36




        The United States will not further criminally prosecute the defendant in the Eastem

 District of Virginia for the specific conduct described in the information or statement offacts.

 This plea agreement and statement offacts does not confer on the defendant any immunity from

 prosecution by any state government in the United States.

        10.     Defendant's Cooperation

        The defendant agrees to cooperate fully and truthfully with the United States, and provide

 all information known to the defendant regarding any criminal activity as requested by the

 government. In that regard:

                a.     The defendant agrees to testify truthfully and completely at any grand

                       juries, trials or other proceedings.

                b.     The defendant agrees to be reasonably available for debriefing and pre-

                       trial conferences as the United States may require.

                c.     The defendant agrees to provide all documents, records, writings, or

                       materials of any kind in the defendant's possession or under the

                       defendant's care, custody, or control relating directly or indirectly to all

                       areas ofinquiry and investigation.

                d.     The defendant agrees that, at the request of the United States, the

                       defendant will voluntarily submit to polygraph examinations, and that the

                       United States will choose the polygraph examiner and specify the

                        procedures for the examinations.

                e.     The defendant agrees that the Statement of Facts is limited to information

                       to support the plea. The defendant will provide more detailed facts

                       relating to this case during ensuing debriefings.
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 7 of 14 PageID# 37




               f.      The defendant is hereby on notice that the defendant may not violate any

                       federal, state, or local criminal law while cooperating with the

                       government, and that the government will, in its discretion, consider any

                       such violation in evaluating whether to file a motion for a downward

                       departure or reduction of sentence.

                g.     Nothing in this agreement places any obligation on the government to seek
                       the defendant's cooperation or assistance.

        11.     Use of Information Provided by the Defendant Under This Agreement

        The United States will not use any truthful information provided pursuant to this

 agreement in any criminal prosecution against the defendant in the Eastern District of Virginia,
 except in any prosecution for a crime of violence or conspiracy to commit,or aiding and
 abetting, a crime of violence (as defined in 18 U.S.C.§ 16). Pursuant to U.S.S.G. § 1B1.8, no
 truthful information that the defendant provides under this agreement will be used in determining

 the applicable guideline range, except as provided in Section IB1.8(b). Nothing in this plea
 agreement, however,restricts the Court's or Probation Officer's access to information and
 records in the possession of the United States. Furthermore, nothing in this agreement prevents

 the government in any way from prosecuting the defendant should the defendant knowingly
 provide false, untruthful, or pequrious information or testimony, or from using information
 provided by the defendant in furtherance of any forfeiture action, whether criminal or civil.
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 8 of 14 PageID# 38




 administrative or judicial. The United States will bring this plea agreement and the full extent of

 the defendant's cooperation to the attention ofother prosecuting offices if requested.

        12.     Prosecution in Other Jurisdictions

        The United States Attomey's Office for the Eastern District of Virginia will not contact

 any other state or federal prosecuting jurisdiction and voluntarily turn over truthful information

 that the defendant provides under this agreement to aid a prosecution ofthe defendant in that

 jurisdiction. Should any other prosecuting jurisdiction attempt to use truthful information the

 defendant provides pursuant to this agreement against the defendant, the United States

 Attomey's Office for the Eastern District of Virginia agrees, upon request,to contact that

 jurisdiction and ask thatjurisdiction to abide by the immunity provisions ofthis plea agreement.

 The parties understand that the prosecuting jurisdiction retains the discretion over whether to use

 such information.

        13.     Defendant Must Provide Full, Complete and Truthful Cooperation

        This plea agreement is not conditioned upon charges being brought against any other

 individual. This plea agreement is not conditioned upon any outcome in any pending

 investigation. This plea agreement is not conditioned upon any result in any future prosecution

 which may occur because ofthe defendant's cooperation. This plea agreement is not

 conditioned upon any result in any future grand jury presentation or trial involving charges

 resulting from this investigation. This plea agreement is conditioned upon the defendant

 providing full, complete and truthful cooperation.

         14.    Motion for a Downward Departure

         The parties agree that the United States reserves the right to seek any departure from the

 applicable sentencing guidelines, pursuant to Section 5K1.1 ofthe Sentencing Guidelines and
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 9 of 14 PageID# 39



 Policy Statements, or any reduction of sentence pursuant to Rule 35(b)ofthe Federal Rules of

 Criminal Procedure,if, in its sole discretion, the United States determines that such a departure

 or reduction ofsentence is appropriate. In addition, the defendant understands that the Court—

 not the United States—^will decide what, if any, reduction in sentence is appropriate.

        15.     Forfeiture Agreement

        The defendant understands that the forfeiture of assets is part ofthe sentence that must be

 imposed in this case. The defendant agrees to forfeit all interests in any conspiracy-related asset

 that the defendant owns or over which the defendant exercises control, directly or indirectly, as

 well as any property that is traceable to, derived from,fungible with, or a substitute for property

 that constitutes the proceeds of his offense, or facilitating property or property involved in the

 offense. The defendant understands that if proceeds oftlje offense(s) are not available to the

 United States to be forfeited, the Court must enter a forfeiture money judgment in the amount of

 the proceeds. United States v. Blackman, 746 F.3d 137(4th Cir. 2014).

        The defendant further agrees to waive all interest in the asset(s) in any administrative or

judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

 consent to the entry of orders offorfeiture for such property and waives the requirements of

 Federal Rules of Criminal Procedure 32.2 and 43(a)regarding notice ofthe forfeiture in the

 charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe

 forfeiture in thejudgment. Defendant admits and agrees that the conduct described in the

 charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

 the forfeiture ofthe property sought by the government.




                                                                                                       9^
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 10 of 14 PageID# 40



         16.     Waiver of Further Review of Forfeiture


         The defendant further agrees to waive ail constitutional and statutory challenges to

 forfeiture in any manner (including direct appeal, habeas corpus, or any other means)to any

 forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the

 forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

 the Court to advise the defendant ofany applicable forfeiture at the time the guilty plea is

 accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

 the United States to pass clear title to forfeitable assets to the United States, and to testify

 truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

 property covered by this agreement is subject to forfeiture as proceeds of illegal conduct or

 substitute assets for property otherwise subject to forfeiture.

         17.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

         Upon request by the government, the defendant agrees to identify all assets in which the

 defendant had any interest or over which the defendant exercises or exercised control, directly or

 indirectly, within the past five(5) years. The defendant agrees to take all steps as requested by

 the United States to obtain from any other parties by any lawful means any records of assets

 owned at any time by the defendant. The defendant agrees to undergo any polygraph

 examination the United States may choose to administer concerning such assets and to provide

 and/or consent to the release ofthe defendant's tax returns for the previous five years.

         18.     Breach of the Plea Agreement and Remedies

         This agreement is effective when signed by the defendant,the defendant's attorney, and

 an attorney for the United States. The defendant agrees to entry ofthis plea agreement at the

 date and time scheduled with the Court by the United States (in consultation with the defendant's




                                                    10


                                                                                                      0^
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 11 of 14 PageID# 41



  attorney). Ifthe defendant withdraws from this agreement, or commits or attempts to commit
  any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or
  misleading testimony or information, or otherwise violates any provision ofthis agreement, then:
                 a.      The United States will be released from its obligations under this

                         agreement, including any obligation to seek a downward departure or a

                         reduction in sentence. The defendant, however, may not withdraw the

                         guilty plea entered pursuant to this agreement;

                 b.      The defendant will be subject to prosecution for any federal criminal

                         violation, including, but not limited to, perjury and obstruction ofjustice,

                        that is not time-barred by the applicable statute oflimitations on the date

                        this agreement is signed. Notwithstanding the subsequent expiration of
                        the statute oflimitations, in any such prosecution, the defendant agrees to
                        waive any statute-of-limitations defense; and

                c.      Any prosecution, including the prosecution that is the subject ofthis

                        agreement, may be premised upon any information provided, or

                        statements made, by the defendant, and all such information, statements,

                        and leads derived therefrom may be used against the defendant. The

                        defendant waives any right to claim that statements made before or after

                        the date ofthis agreement,including the statement offacts accompanying
                        this agreement or adopted by the defendant and any other statements made

                        pursuant to this or any other agreement with the United States, should be

                        excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),




                                                  11
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 12 of 14 PageID# 42



                         the Sentencing Guidelines or any other provision ofthe Constitution or

                         federal law.

         Any alleged breach ofthis agreement by either party shall be determined by the Court in
  an appropriate proceeding at which the defendant's disclosures and documentary evidence shall
  be admissible and at which the moving party shall be required to establish a breach of the plea
  agreement by a preponderance ofthe evidence. The proceeding established by this paragraph
  does not apply, however,to the decision ofthe United States whether to file a motion based on

 "substantial assistance" as that phrase is used in Rule 35(b)of the Federal Rules of Criminal

 Procedure and Section 5K1.1 ofthe Sentencing Guidelines and Policy Statements. The

 defendant agrees that the decision whether to file such a motion rests in the sole discretion ofthe

 United States.


         19.      Nature of the Agreement and Modifications

         This wntten agreement constitutes the complete plea agreement between the United

 States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney
 acknowledge that no threats, promises, or representations have been made,nor agreements
 reached, other than those set forth in writing in this plea agreement, to cause the defendant to

 plead guilty. Any modification ofthis plea agreement shall be valid only as set forth in writing
 in a supplemental or revised plea agreement signed by all parties.



                                               G.Zachary Terwilliger
                                               United States Attorney



                                               David A. Layne
                                               Special Assistant United States Attorney



                                                 12
Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 13 of 14 PageID# 43



         Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
  understand all rights with respect to the pending criminal information. FurAer,I fully
  understand all rights with respect to Title 18, United States Code, Section 3553 and the
  provisions ofthe Sentencing Guidelines Manual that may apply in my case. I have read this plea
  agreement and carefully reviewed every part of it with my attorney. I understand this agreement
  and voluntarily agree to it.


  Date:
                         Defendant

         Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
 explained to the defendant the defendant's rights with respect to the pending information.
 Further, I have reviewed Title 18, United States Code, Section 3553 and the Sentencing
 Guidelines Manual, and I have fully explained to the defendant the provisions that may apply in
 this case. I have carefully reviewed every part ofthis plea agreement with the defendant. To my
 knowledge, the defendant's decision to enter into this agreement is an informed and voluntary
 one.




 Date:
                         Counsel     the Defendant




                                                13
 Case 2:19-cr-00087-RGD-DEM Document 11 Filed 06/17/19 Page 14 of 14 PageID# 44



                                             u. S. DEPARTMENT OF JUSTICE
                                          Statement ofSpecial Assessment Account
    This statement reflects your special assessment only. There may be other penalties i:
                                                                                       imposed at sentencing.

                                               ACCOUNT INFORMATtriM
CRIM. ACTION NO
                                           2:19cr
DEFENDANT'S NAME                           Mikel Manthe
PAY THIS AMOUNT:


   INSTRUCTIONS;


                    rr
                    CLERK,     U.S.^DISTRICT
                                       MONEYCOURT
                                             ORDER PAYABLE TO:
                    payment must reach the CLERK'S OFFICE BEFORE YOUR SENTENCING
                    PAYMENT SHOULD BE SENT TO:

                                              person
                                                                                   By mail
    Alexandria eases:
                                                                   Clerk, U.S. District Court
                                                                    401 Courthouse Square
                                                                     Alexandria, VA 22314
                                                                   Clerk, U.S. District Court
                                                               701 East Broad Street, Suite 3000
                                                                     Richmond, VA 23219
                                                                  Clerk, U.S. District Court
                                                                   2400 West Ave,Ste 100
                                                                  Newport News, VA 23607

                                                                  Clerk, U.S. District Court
                                                                     600 Granby Street
                                                                      Norfolk, VA 23510
        4.       INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER
        5.
                 S?NT™'®                        ™                                           application OF




                                                       14
